Exhibit 10.7

GENERAL RELEASE OF CLAIMS

THIS GENERAL RELEASE OF CLAIMS (this “Release”) is entered into by and between
Conatus Pharmaceuticals Inc., a Delaware corporation (the “Company”), and Daniel
L. Ripley (“Employee”), as of the Effective Date (as defined below).

WHEREAS, the Company and Employee are parties to an Employment Agreement dated
as of October 2, 2014, as amended effective January 26, 2017 (the “Employment
Agreement”) and the Conatus Pharmaceuticals Inc. Proprietary Information and
Inventions Agreement executed by Employee July 10, 2012 (the “PIIA”);

WHEREAS, the parties agree that Employee is entitled to certain severance
benefits under the Employment Agreement, subject to Employee’s execution and
non-revocation of this Release; and

WHEREAS, the Company and Employee now wish to fully and finally resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Employee described in Section 2(d) below, the adequacy of which is
hereby acknowledged by Employee, and which Employee acknowledges that he would
not otherwise be entitled to receive, Employee and the Company hereby agree as
follows:

1.Effective Date; Termination of Employment.  

(a)Effective Date.  This Release shall become effective upon Employee’s
signature of it no earlier than the Separation Date (as defined below) and
allowing it to become effective, irrevocable and binding in accordance with the
terms of Section 3(e).  The “Effective Date” shall be the eighth (8th) day
following Employee’s signature of this Release without revocation.  Employee
understands that Employee will not be given any severance benefits under this
Release unless the Effective Date occurs on or before the date that is fifty
(50) days following the Separation Date.

(b)Termination of Employment.  Employee’s employment by the Company will
terminate effective as of June 30, 2019 (the “Separation Date"). Employee hereby
resigns from his position as Senior Vice President, Business Development,
Program and Alliance Management, and any and all other titles or positions he
may hold with the Company (and any of its affiliates and subsidiaries) effective
as of the Separation Date.  Employee shall execute any additional documentation
necessary to effectuate such resignations.  Employee’s “separation from service”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), shall be the Separation Date.

2.Compensation.  

(a)Compensation Through Separation Date.  On the Separation Date, the Company
shall issue to Employee his final paycheck, reflecting (i) Employee’s fully
earned but unpaid base salary, through the Separation Date at the rate then in
effect, and (ii) all accrued, unused paid time off due Employee through the
Separation Date.  In addition, subject to Section 2(d) below, all vesting of
Employee’s unvested stock options previously granted to him by the Company shall
cease and none of such unvested stock options shall be exercisable following the
Separation Date.  Subject to Sections 2(b) and (d) below, Employee acknowledges
and agrees that with his final check, Employee received all monies, bonuses,
commissions, expense reimbursements, paid time off, or other compensation he
earned or was due during his employment by the Company.  

 

--------------------------------------------------------------------------------

 

(b)Expense Reimbursements.  The Company, within forty (40) days after the
Separation Date, will reimburse Employee for any and all reasonable and
necessary business expenses incurred by Employee in connection with the
performance of his job duties prior to the Separation Date, which expenses shall
be submitted to the Company with supporting receipts and/or documentation no
later than twenty-one (21) days after the Separation Date.

(c)Benefits.  Subject to Section 2(d)(ii) below, Employee’s entitlement to
benefits from the Company, and eligibility to participate in the Company’s
benefit plans, shall cease on the Separation Date, except to the extent Employee
elects to and is eligible to receive continued healthcare coverage pursuant to
the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), for himself and any covered dependents, in accordance with
the provisions of COBRA.

(d)Severance.  In exchange for Employee’s agreement to be bound by the terms of
this Release, including, but not limited to, the release of claims in Section 3,
Employee shall be entitled to receive the following, which shall be the
exclusive severance benefits to which Employee is entitled, unless Employee has
materially breached the provisions of this Release, in which case the last
sentence of Section 4 shall apply:

(i) A cash payment in the amount of twelve (12) months’ base salary, or $
$301,959, payable in a lump sum within ten (10) days following the Effective
Date;

(ii) For the period beginning on the Separation Date and ending on the date
which is twelve (12) full months following the Separation Date (or, if earlier,
the date on which the applicable continuation period under COBRA expires), the
Company shall either, at its option, (i) pay directly or (ii) reimburse
Employee, for the costs associated with continuation coverage pursuant to COBRA
for Employee and his eligible dependents who were covered under the Company’s
health plans as of the Separation Date (provided that Employee shall be solely
responsible for all matters relating to his continuation of coverage pursuant to
COBRA, including, without limitation, his election of such coverage and his
timely payment of premiums).  If (A) any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Code Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is
otherwise unable to continue to cover Employee under its group health plans
under applicable law or the terms of such plans, then, in either case, the
Company shall instead pay to Employee an amount equal to the monthly plan
premium payment for Employee and his eligible dependents who were covered under
the Company’s health plans as of the Separation Date (calculated by reference to
Employee’s premiums as of the Separation Date) as currently taxable compensation
in substantially equal monthly installments over the foregoing twelve (12) month
period (or the remaining portion thereof); plus

(iii) the vesting and/or exercisability of each of Employee’s outstanding stock
options shall be automatically accelerated as to the number of shares subject to
such stock options that would have vested over the twelve (12) month period
following the Separation Date had Employee remained continuously employed by the
Company during such period.  Except as modified above, Employee's stock options
shall continue to be governed by the terms and conditions of the stock option
agreements and the Company’s equity plan pursuant to which such stock options
were granted.  

The foregoing benefits shall be the exclusive benefits to which Employee is
entitled in connection with his termination of employment, unless Employee has
materially breached the provisions of this Release, in which case the last
sentence of Section 4 shall apply.

2

--------------------------------------------------------------------------------

 

(e)Return of the Company’s Property.  On the Separation Date, and prior to the
payment of any amounts to Employee under Section 2(d) above, Employee shall
immediately surrender to the Company all Company equipment, lists, books and
records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
equipment, lists, books and records, and other documents, are the property of
the Company and shall be returned with all stored data and files intact.

3.General Release of Claims by Employee.  

(a)Employee, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Employee is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which Employee
has or may have had against such entities based on any events or circumstances
arising or occurring on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Employee’s employment by or service to the Company or the termination
thereof, including any and all claims arising under federal, state, or local
laws relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, and claims of any kind that may be brought in
any court or administrative agency including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000,
et seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section
1981, et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C.
Section 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as amended, 29
U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended, 29
U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as amended,
29 U.S.C. § 1001 et seq.; and the California Fair Employment and Housing Act,
California Government Code Section 12940, et seq.

Notwithstanding the generality of the foregoing, Employee does not release the
following:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims pursuant to the terms and conditions of the federal law known as
COBRA;

(iv)Claims for indemnity under the bylaws of the Company, as provided for by
California law (including California Labor Code Section 2802) or under any
applicable insurance policy with respect to Employee’s liability as an employee,
director or officer of the Company;

3

--------------------------------------------------------------------------------

 

(v)Claims based on any right Employee may have to enforce the Company’s
executory obligations under this Release;

(vi)Employee’s right to bring to the attention of the Equal Employment
Opportunity Commission or the California Department of Fair Employment and
Housing claims or any other federal, state or local government agency of
discrimination, harassment, retaliation or failure to accommodate, or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or any other federal, state or local
government agency; provided, however, that Employee does release his right to
secure any damages for any such alleged treatment;

(vii)Employee’s right to communicate or cooperate with any government agency;
and

(vii)Any other Claims that cannot be released as a matter of law.

(b)EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

BEING AWARE OF SAID CODE SECTION, EMPLOYEE HEREBY EXPRESSLY WAIVES ANY RIGHTS HE
MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c)  Employee acknowledges that this Release was presented to him on June 24,
2019, and that Employee is entitled to have forty-five (45) days’ time in which
to consider it.  Employee further acknowledges that the Company has advised him
that he is waiving his rights under the ADEA, and that Employee should consult
with an attorney of his choice before signing this Release, and Employee has had
sufficient time to consider the terms of this Release.  Employee represents and
acknowledges that if Employee executes this Release before forty-five (45) days
have elapsed, Employee does so knowingly, voluntarily, and upon the advice and
with the approval of Employee’s legal counsel (if any), and that Employee
voluntarily waives any remaining consideration period.  

(d)  Employee understands that after executing this Release, Employee has the
right to revoke it within seven (7) days after he execution of it.  Employee
understands that this Release will not become effective and enforceable unless
the seven (7) day revocation period passes and Employee does not revoke the
Release in writing.  Employee understands that this Release may not be revoked
after the seven (7) day revocation period has passed.  Employee also understands
that any revocation of this Release must be made in writing and delivered to
Michael Mueller, General Counsel of the Company, at the Company's principal
place of business, within the seven (7) day period.

(e)Employee understands that this Release shall become effective, irrevocable,
and binding upon Employee on the eighth (8th) day after his execution of it, so
long as Employee has not revoked it within the time period and in the manner
specified in clause (d) above.  

4

--------------------------------------------------------------------------------

 

(f)Employee further acknowledges that he has been advised of the following
information:  (i) all Company employees working on June 17, 2019 were considered
for lay off in connection with the reduction-in-force; (ii) the Company used the
following criteria in selecting employees for lay off: whether the employee’s
position and duties are essential to the ongoing or anticipated business
operations, whether the employee’s duties are duplicative and/or transferable,
and the employee’s skill set; (iii) all employees whose employment is being
terminated as a result of the reduction-in-force announced on June 24, 2019, may
be eligible for a severance package; (iv) all selected employees age 40 or over
will have forty-five (45) days within which to consider whether to accept the
severance package and this Release; (v) all selected employees under age 40 will
have until July 8, 2019 to consider whether to accept the severance package and
this Release; (vi) the job titles and ages of all employees eligible or selected
for the reduction-in-force and eligible for this program are listed in part A to
Exhibit A of this Release; and (vii) the job titles and ages of all employees
working on June 17, 2019 who are not eligible or selected for this program are
listed in part B to Exhibit A of this Release.

4.Confirmation of Continuing Obligations.  

(a)Employee hereby expressly reaffirms his obligations under Section 6 of the
Employment Agreement, a copy of which is attached to this Release as Exhibit B
and incorporated herein by reference, and under the PIIA, a copy of which is
attached to this Release as Exhibit C and incorporated herein by reference, and
agrees that such obligations shall survive the Separation Date and any
termination of his services to the Company.  The Company shall be entitled to
cease all severance payments to Employee in the event of his material breach of
this Section 4.  

(b)Employee acknowledges that the Company has provided him with the following
notice of immunity rights in compliance with the requirements of the Defend
Trade Secrets Act: (i) Employee shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of Proprietary
Information (as defined in the PIIA) that is made in confidence to a Federal,
State, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, (ii) Employee shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of Proprietary Information that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal and (iii) if Employee files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Employee may disclose the
Proprietary Information to his attorney and use the Proprietary Information in
the court proceeding, if Employee files any document containing the Proprietary
Information under seal, and does not disclose the Proprietary Information,
except pursuant to court order.

5.Nondisparagement; Confidentiality.  Employee agrees that he shall not
disparage or otherwise communicate negative statements or opinions about the
Company, its board members, officers, employees, shareholders or agents;
provided, however, that Employee shall not be prohibited from making such
statements or opinions to his immediate family so long as such statements or
opinions are not likely to be harmful to the Company, its board members,
officers, employees, shareholders or agents or its or their businesses, business
reputations, or personal reputations.  The Company agrees that neither its board
members nor officers shall disparage or otherwise communicate negative
statements or opinions about Employee.  Except as may be required by law,
neither Employee, nor any member of Employee’s family, nor anyone else acting
by, through, under or in concert with Employee will disclose to any individual
or entity (other than Employee’s legal or tax advisors) the terms of this
Release.   Nothing in this Section 5 shall prohibit Employee from (a) testifying
in any legal proceeding in which he testimony is compelled by law or court order
and no breach of this provision shall occur due to any accurate, legally
compelled testimony or (b) communicating or cooperating with any government
agency.

5

--------------------------------------------------------------------------------

 

6.Arbitration.  Any dispute, claim or controversy based on, arising out of or
relating to Employee’s employment or this Release shall be settled by final and
binding arbitration in San Diego, California, before a single neutral arbitrator
in accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction.  The
Rules may be found online at www.adr.org.  Arbitration may be compelled pursuant
to the California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.).  If
the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules.  Each party shall pay the fees of its or
his own attorneys, the expenses of its or his witnesses and all other expenses
connected with presenting its case; however, Employee and the Company agree
that, to the extent permitted by law, the arbitrator may, in his or her
discretion, award reasonable attorneys’ fees to the prevailing party; provided,
further, that the prevailing party shall be reimbursed for such fees, costs and
expenses within forty-five (45) days following any such award, but in no event
later than the last day of Employee’s taxable year following the taxable year in
which the fees, costs and expenses were incurred; provided, further, that the
parties’ obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of the Separation Date.  Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company.  This Section 6 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Release or relating to Employee’s employment;
provided, however, that Employee shall retain the right to file administrative
charges with or seek relief through any government agency of competent
jurisdiction, and to participate in any government investigation, including but
not limited to (i) claims for workers’ compensation, state disability insurance
or unemployment insurance; (ii) claims for unpaid wages or waiting time
penalties brought before the California Division of Labor Standards Enforcement;
provided, however, that any appeal from an award or from denial of an award of
wages and/or waiting time penalties shall be arbitrated pursuant to the terms of
this Release; and (iii) claims for administrative relief from the United States
Equal Employment Opportunity Commission and/or the California Department of Fair
Employment and Housing (or any similar agency in any applicable jurisdiction
other than California); provided, further, that Employee shall not be entitled
to obtain any monetary relief through such agencies other than workers’
compensation benefits or unemployment insurance benefits.  This Release shall
not limit either party’s right to obtain any provisional remedy, including,
without limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, including without limitation injunctive relief, in
any court of competent jurisdiction pursuant to California Code of Civil
Procedure § 1281.8 or any similar statute of an applicable
jurisdiction.  Seeking any such relief shall not be deemed to be a waiver of
such party’s right to compel arbitration.  Both Employee and the Company
expressly waive their right to a jury trial.

7.Miscellaneous.

(a)Assignment; Assumption by Successor.  The rights of the Company under this
Release may, without the consent of Employee, be assigned by the Company, in its
sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Release in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place; provided,
however, that no such assumption shall relieve the Company of its obligations
hereunder.  As used in this Release, the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Release by operation of law
or otherwise.

6

--------------------------------------------------------------------------------

 

(c)Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 2, 3, 4, 5, 6 and 7 of this Release shall
survive Employee’s termination of employment or any termination of this Release.

(d)Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

(e)Interpretation; Construction. The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Release.  This
Release has been drafted by legal counsel representing the Company, but Employee
has participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review and revise the
Release and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Release.  Either party’s failure to enforce any provision of this
Release shall not in any way be construed as a waiver of any such provision, or
prevent that party thereafter from enforcing each and every other provision of
this Release.

(d)Governing Law and Venue.  This Release is to be governed by and construed in
accordance with the laws of the United States of American and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof.  Except
as provided in Section 6, any suit brought hereon shall be brought in the state
or federal courts sitting in San Diego, California, the parties hereto hereby
waiving any claim or defense that such forum is not convenient or proper.  Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by California
law.

(e)Entire Agreement; Modification.  This Release, the PIIA and Section 6 of the
Employment Agreement set forth the entire understanding of the parties with
respect to the subject matter hereof and supersede all existing agreements
between them concerning such subject matter.  Except as provided in Section 4
hereof with respect to Section 6 of the Employment Agreement, the Employment
Agreement shall be superseded entirely by this Release and the Employment
Agreement shall be terminated and be of no further force or effect.  This
Release may be amended or modified only with the written consent of Employee and
an authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

(f)Counterparts.  This Release may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Release.

(g)Withholding and other Deductions.  All compensation payable to Employee
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

7

--------------------------------------------------------------------------------

 

(h)Code Section 409A Exempt.  

(i)This Release is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the amounts payable
hereunder shall be paid no later than the later of:  (A) the fifteenth (15th)
day of the third month following Employee’s first taxable year in which such
amounts are no longer subject to a substantial risk of forfeiture, and (B) the
fifteenth (15th) day of the third month following first taxable year of the
Company in which such amounts are no longer subject to substantial risk of
forfeiture, as determined in accordance with Code Section 409A and any Treasury
Regulations and other guidance issued thereunder.   Each series of installment
payments made under this Release is hereby designated as a series of “separate
payments” within the meaning of Section 409A of the Code.  

(ii)To the extent applicable, this Release shall be interpreted in accordance
with the applicable exemptions from Section 409A of the Code.  To the extent
that any provision of the Release is ambiguous as to its compliance with Section
409A of the Code, the provision shall be read in such a manner that no payments
payable under this Release shall be subject to an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code.

(iii)Any reimbursement of expenses or in-kind benefits payable under this
Release shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Employee’s
taxable year following the taxable year in which Employee incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable during
any taxable year of Employee’s will not affect the amount eligible for
reimbursement or in-kind benefits payable in any other taxable year of
Employee’s, and Employee’s right to reimbursement for such amounts shall not be
subject to liquidation or exchange for any other benefit.

(i)Right to Advice of Counsel.  EMPLOYEE AcknowledgeS that HE HAS the right, AND
IS ENCOURAGED, to consult with HIS lawyer; by HIS signature below, EMPLOYEE
acknowledgeS that HE HAS consulted, or has elected not to consult, with HIS
lawyer concerning this Release.

(Signature Page Follows)

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Release as of the dates set
forth below.

 

 

Conatus Pharmaceuticals Inc.

 

 

 

 

 

 

 

 

Date: June 24, 2019

By:

 

/s/ Steven J. Mento, Ph.D.

 

Name:

 

Steven J. Mento, Ph.D.

 

Title:

 

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

Date: July 1, 2019

/s/ Daniel L. Ripley

 

Daniel L. Ripley

 

 